Judgment, in so far as it allows recovery on the $800 policy, set forth in the fourth cause of action, reversed, on the law, and such cause of action dismissed, with costs to the respondent against the appellant, on the ground that there was no evidence of a visible wound or contusion; in all other respects the judgment and order are affirmed. Hill, P. J., Rhodes and Crapser, JJ., concur; Bliss, J., concurs in the reversal as to the recovery on the $800 policy, set forth in the fourth paragraph of the complaint, and votes to reverse and dismiss as to the recoveries had in the other four causes of action.